ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-056, recommending that as a matter of final discipline pursuant to Rule 1:20 — 13(c), PAUL G. BULTMEYER, *146formerly of UPPER SADDLE RIVER, who was admitted to the bar of this State in 1972, and who has been temporarily suspended from the practice of law since May 27, 2010, be disbarred based on his guilty plea in the United States District Court for the District of New Jersey to conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349, conduct in violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on a lawyer’s honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation);
And PAUL G. BULTMEYER having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that PAUL G. BULTMEYER be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that PAUL G. BULTMEYER be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that PAUL G. BULTMEYER comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by PAUL G. BULTMEYER pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *147expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.